Citation Nr: 1514380	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  12-05 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to a compensable rating for service-connected left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Paul Kachevsky, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran had active service from November 1995 to March 1996, and from January 1998 to March 2000.  

The issue concerning entitlement to a compensable rating for left ear hearing loss comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The claim regarding entitlement to service connection for a cervical spine disorder is before the Board from a rating decision issued by the RO in April 2013.  

The Veteran had a video conference hearing in June 2013, before the undersigned Veterans Law Judge.  The transcript is associated in the Veteran's electronic claims folder.  

In December 2014, the claims now being considered by the Board were remanded for additional development.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As will be discussed below, concerning the service connection issue on appeal for the Veteran's cervical spine disorder claim, the directives of the remand were not successfully completed.  Accordingly, the Board finds that VA has not substantially complied with the Board's remands with regard to this appeal.  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where Board's remand instructions were substantially complied with).  Compliance is shown to have occurred as to the increased rating matter now on appeal.  

The Board notes that it has reviewed both the Veteran's physical claims file and his paperless Veterans Benefits Management System (VBMS) and Virtual VA claims file.


The Board's December 2014 remand also ordered for development to take place concerning the following issues:  entitlement to service connection for a right shoulder disorder, thoracolumbar spine disorder, residuals of traumatic brain injury, migraine headaches, and an acquired psychiatric disorder.  A claim seeking TDIU was also deferred.  The RO, in February 2015, granted service connection for right shoulder bursitis, chronic lumbar strain, traumatic brain injury, post traumatic migraine headaches, and posttraumatic stress disorder (PTSD) and depression.  The TDIU claim was also granted.  Therefore, these previously remanded claims are no longer before the Board for appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a cervical spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left ear hearing loss has not been manifested by greater than level I hearing loss.  


CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in a January 2009 letter, prior to the rating action on appeal. 

Relevant to the duty to assist, the VA has obtained the Veteran's service treatment records and post-service treatment records.  The Veteran has not identified any additional outstanding treatment records to obtain.  The Board has also reviewed his Virtual VA records and his VBMS records, and notes no outstanding records not already considered by the RO.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available and relevant records. 

Additionally, the Veteran was afforded VA examinations in May 2009, July 2010 and December 2014 in order to adjudicate his increased rating claim.  The Board finds that the VA examinations are adequate to decide the Veteran's claim, as they comply with the rating criteria with regard to the Veteran's hearing loss disability.  Since the most recent VA examination, the Veteran has not stated, and the evidence does not otherwise suggest, that his hearing loss has worsened as to warrant another VA examination.








VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Analysis

The Veteran contends that he has left ear hearing loss, which causes problems when he watches television.  See May 2009 VA audio examination report.  He complained of other hearing-related symptoms in the course of a December 2014 VA audio examination.

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities.  38 C.F.R. 
Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.



The Veteran's service-connected left ear hearing loss is rated as zero percent disabling under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  Hearing loss has not been service-connected for right ear hearing loss.  

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness. 38 C.F.R. § 4.85(h)  Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  In this case, the Veteran's left ear hearing loss does not meet the criteria for an exceptional pattern and the Board will therefore not apply both sets of criteria to his claim.





In situations where, as here, compensation has been granted only for hearing loss involving one ear, and the Veteran does not have total deafness in both ears, the hearing acuity of the nonservice-connected ear is considered to be normal, or at level I.  See 38 C.F.R. §§ 3.383(a)(3), 4.14.  In such situations, a maximum 10 percent evaluation is assignable where hearing in the compensable ear is at level X or XI.  See 38 C.F.R. §§ 4.85, 4.87.

Turning to the evidence of record, on May 2009 VA audio examination, a pure tone thresholds average of 43.75 decibels for the left ear was reported.  Speech audiometry revealed speech recognition ability of 94 percent in the left ear.  The Veteran reported functional impairment to include having trouble hearing a television, and being turned down for two jobs due to his hearing problems in combination with leg-related problems.  

Review of the report of a July 2010 VA audio examination reveals a left ear pure tone threshold average, in decibels, of 43.75 decibels.  Speech audiometry revealed speech recognition ability of 94 percent in the left ear.  

In the course of a December 2014 VA audio examination, conducted pursuant to the instructions set out in the Board's December 2014 remand, the average pure tone threshold average pertaining to the Veteran's left ear was 46 decibels.  Speech recognition was shown to be 98 percent.  Bilateral sensorineural hearing loss was diagnosed.  As noted above, service connection has not been granted for right ear hearing loss.  The examiner commented that the Veteran reported worsening right ear hearing acuity since he was last examined in 2010.  He added this caused difficulty hearing people talk and necessitating the television to be turned up loud.  The examiner added that the Veteran's hearing loss should not be a barrier to a wide range of employment settings.  It was conceded that hearing loss would cause some problems depending on the particularly vocation undertaken.  It was added that the hearing loss could interfere with the ability to understand conversations with background noise and to work in noisy environments.  



In this case, for the left ear, respectively, the average pure tone thresholds (in May 2009, July 2010 and December 2014) of 43.75, 43.75 and 46 decibels, along with a speech discrimination scores of 94, 94, and 98 percent, all warrant a designation of Roman Numeral I at the highest, under Table VI of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the left ear is Roman Numeral I and the nonservice-connected right ear is Roman Numeral I, the appropriate rating is 0 percent under Diagnostic Code 6100.  A higher rating is not available using the exceptional hearing loss criteria, which, as noted, are not applicable in this case based on the factual findings.  

In this case, the Board finds that the requirements for a higher rating are not met based on the demonstrated levels of hearing impairment, emphasizing that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Thus, a compensable rating for left ear hearing loss must be denied.

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected left ear hearing loss.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's service-connected left ear hearing loss are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's left ear hearing loss that would render the schedular criteria inadequate.  The Board has considered the functional impact of the Veteran's bilateral hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that regard, the Board notes the Veteran's assertions he has difficulty hearing conversations and televisions.  However, the Board finds that functional impact has been taken into account by the exceptional hearing pattern loss specifically accounted for in the Rating Schedule.  The Rating Schedule took into account his left ear hearing loss in order to afford him a higher rating, however, his disability did not meet that level.  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Hart.  However, the weight of the credible evidence demonstrates that a compensable rating for the Veteran's left ear hearing loss is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for left ear hearing loss is denied.


REMAND

As concerning the issue remaining on appeal, entitlement to service connection for a cervical spine disorder, as noted, this issue was remanded by the Board in December 2014 so that additional development of the evidence could be conducted.  For reasons expressed immediately below, the Board believes that this case must be remanded so that certain due process concerns can be addressed.  

Review of the claims file reveals that additional evidence was received subsequent to the issuance of the statement of the case (SOC) in June 2013.  This pertinent evidence includes a VA neck (cervical spine) examination report dated in December 2014.  This examination was ordered to be undertaken pursuant to instructions set out in the Board's December 2014 remand.

When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the SOC or a supplemental SOC (SSOC), it must prepare an SSOC reviewing that evidence.  38 C.F.R. § 19.31(b)(1) (2014).  Further, when evidence is received prior to the transfer of a case to the Board, a SSOC must be furnished to the Veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2013).  As a SSOC was not issued after the December 2014 VA cervical spine examination report was associated with the record, and as the Veteran has not waived RO consideration of this evidence, remand is here required.  The Board also finds noteworthy that as part of the Board's December 2014 remand is was indicated in indented paragraph "6." that "If any benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afforded the Veteran and his attorney an opportunity to respond."  While other issues were addressed subsequent to the December 2014 remand in a February 2015 rating decision, the SSOC which was issued in February 2015 only addressed the left ear increased rating claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ, after the completion of any additional development of the evidentiary record as deemed necessary, should issue the Veteran a SSOC concerning the issue of entitlement to service connection for a cervical spine disorder.  This SSOC should include consideration of all evidence associated with the record dated after the March 2010 SOC, to include the December 2014 VA examination report.  An appropriate period of time should be allowed for response from the Veteran.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


